BUCHWALTER, J.
Epitomized Opinion
This action was brought in the Hamilton Common Pleas, by Anna Teufel against Elizabeth Steigleder, to contest a will. Judgment in the trial court was rendered in favor of Steigleder. Error was prosecuted and Teufel claimed:
1. That certain allegations concerning the alleged circumstances surrounding the making of the will, and the alleged illegality in the probate of the will, which were incorporated in her petition, were stricken out by the court.
2. That the court refused to discharge, one Williams, a juror, challenged for cause.
3. That her counsel was given insufficient time in which to argue the case to. the jury.
4. A special charge, requested to be given to the jury, was not so given.
The Court of Appeals held:
1. Action to contest the validity of a will can be brought and maintained only after such will has been admitted to probate.
2. Teufel could have discharged Williams, with one of her four peremptory challenges, a challenge for cause not being necessary.
3. Record shows that as much time was given for counsel’s argument as was desired.
4. Special charge should be given to judge before argument to jury; the special charge in the instant case was given to the judge after the argument, and it was not error for the judge to refuse to give it to the jury.
There being no prejudicial error the judgment of the Common Pleas is affirmed.